Citation Nr: 0432246	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include restrictive airway disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the in Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The veteran and his representative contend that the 
appellant's current respiratory disorders were caused by 
exposure to asbestos while sleeping in old barracks in boot 
camp and/or while serving on the USS Halsey from November 
1964 to February 1968.  It is requested that the veteran be 
afforded the benefit of the doubt. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002). 

In this regard, the veteran notified VA that he received all 
of his health care from the Boston VA Medical Center, that a 
physician at that facility diagnosed an asbestos related lung 
disease, and that in April 2003 he was diagnosed with 
asbestos related restrictive airway disease at "BMH, 
Boston."  The record does not, however, include his VA 
treatment records from the Boston VA Medical Center dated 
from 1968 to 1990, it does not include a request for a 
statement from the VA physician the appellant reported 
diagnosed him with asbestos related lung disease, and it does 
not include medical records from "BMH" Boston.  [n.b.  The 
veteran should identify precisely which facility is "BMH" 
Boston.]   Therefore, a remand is required to secure these 
records.

Likewise, while the representative, in a January 2004 
statement, reported that a January 10, 2002, treatment record 
from Dr. Abraham Zimelman diagnosed asbestosis, this record 
is not found in the claims file.  The record also does not 
include the veteran's treatment records from Winchester 
Hospital despite VA treatment records making numerous 
references to his treatment at this facility.  Finally, given 
the extent of the medical problems noted in VA treatment 
records, the appellant should be asked if he has filed for 
and/or is in receipt of Social Security Administration (SSA) 
disability benefits.  If so, medical records used by the SSA 
should be obtained.

The VCAA also requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  

In this regard, service personnel records show the veteran 
served aboard the USS Halsey.  The VA Adjudication Procedure 
Manual (M21-1) lists service aboard naval ships as a risk 
factor for asbestos exposure (see M21-1, Part VI, par. 
7.21(b)(2)).  The appellant reports that post service he 
worked in an occupation that could not have exposed him to 
asbestos, VA treatment records show that he has had a problem 
with left pleural thickening since December 1998, and a 
December 2001 VA treatment record diagnosed asbestos disease 
strongly supported by x-rays.  In contrast, however, a March 
2002 VA examiner opined that the veteran did not have 
asbestosis. 

Asbestos exposure has been linked to a number of other 
respiratory disorders besides asbestosis.  See M21-1, Part 
VI, par. 7.21(a)(1) & (2) (i.e., asbestos has been show to be 
a contributing factor in interstitial pulmonary fibrosis, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract.).  

Accordingly, since the VA examiner did not provide an opinion 
as to the relationship, if any, between currently diagnosed 
respiratory airway disease and the claimant's military 
service, as no opinion addressed his in-service and post-
service job histories, and as the latency and exposure 
information noted at M21-1, Part III, par. 5.13(a) must be 
considered, a remand is required to obtain such an opinion.  

Lastly, given the above development and VA's duty to notify 
the veteran of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant, on remand, the RO should continue to provide 
him with updated VCAA notices.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all M21-1 development 
obligations and VCAA notice obligations 
have been satisfied in accordance with 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent. 

a.  As to the M21-1 development, 
such development includes, but is 
not limited to, the following 
actions:  (1) determining whether 
military records demonstrate 
evidence of asbestos exposure in 
service; (2) determining whether 
there was pre-service and/or post-
service evidence of occupational or 
other asbestos exposure; and (3) 
determining if there is a 
relationship between asbestos 
exposure and the currently claimed 
disease in light of the latency and 
exposure information found at M21-1, 
Part III, par. 5.13(a).  

b.  As to the VCAA development, such 
notification includes, but is not 
limited to, notifying the veteran of 
the specific evidence needed to 
substantiate the claim.  The RO must 
provide a letter which: (1) notifies 
the claimant of the specific 
information and evidence not of 
record that is necessary to 
substantiate the claim; (2) notifies 
him of the specific information and 
evidence that VA will seek to 
provide; (3) notifies him of the 
specific information and evidence 
the claimant is expected to provide; 
and (4) requests that he provide all 
pertinent evidence in his possession 
that has yet to be submitted to VA.  
The veteran should be notified that 
he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the 
veteran notice of the VCAA begins 
the one-year period.  

2.  The RO should obtain from the veteran 
a statement as to his post-service work 
history.  That statement should include a 
description of each of his job duties.  
The veteran should precisely identify the 
facility he has named "BMH Boston."

3.  The RO, after obtaining any needed 
authorizations, should obtain and 
associate with the record the following 
records: Boston VA Medical Center records 
dated from 1968 to 1990, the January 10, 
2002, treatment record from Dr. Abraham 
Zimelman, and all pertinent post-February 
2002 treatment records; all pertinent 
"BMH" Boston records; and all pertinent 
Winchester Hospital records.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  The RO should contact the veteran and 
ask him to obtain a statement in support 
of claim from the physician at the Boston 
VA Medical Center that diagnosed him with 
an asbestos related lung disease.

5.  The RO should contact the veteran and 
ask if he applied for and/or is in 
receipt of Social Security Administration 
disability.  If the veteran replies in 
the affirmative, the RO should thereafter 
obtain these records.  If the records are 
not available, or if the search for the 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should forward the 
claims file to the March 2002 VA 
examiner.  Based on a review of the 
claims folder, the examiner should 
address whether there is current evidence 
of any respiratory disorder to include a 
respiratory disorder due to asbestos 
exposure.  If so, the examiner should 
address whether it is at least as likely 
as not that any currently diagnosed 
respiratory disorder was incurred in or 
aggravated by military service?

Note:  In answering the above questions, 
the examiner must comment on the 
veteran's in-service and post-service 
work histories, and all chest x-ray 
reports of record.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal in a 
rating decision.  If the benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


